AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Gerald Cavis, heremafter referred to as your affiant, a Special Agent of the
Federal Bureau of Investigation (FBI), being duly sworn, state and depose as follows:
BACKGROUND

1. Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and has been so
employed since January of 2017. Your affiant is currently assigned to the FBI San Juan
Division, Counterterrorism Squad and previously was assigned to the Public Corruption Squad
for approximately 2 years. As an FBI Special Agent, your affiant has received extensive
training in a variety of investigative techniques and legal matters concerning violations of
federal and state law. Prior to being a Special Agent with the FBI, your affiant was a sworn
Law Enforcement Officer with the Orange County Sheriff's Office in Orlando, Florida from
2007 to 2016. During this time, your affiant served in the Uniform Patro! Division before
becoming a Detective in Narcotics (3 years), Violent Crimes (3 years) and finishing on the
Joint Terrorism Task Force. Your affiant has participated in a vast number of criminal
investigations as the primary investigator on both the state and federal levels. Your affiant is
"an investigative or law enforcement officer of the United States" within the meaning of
Section 2510 (7) of Title 18, United States Code. Your affiant is therefore, an officer of the
United States who is empowered by law to conduct investigations of, and to make arrests for,

the offenses enumerated in Title 18, United States Code.

2. The information contained in this affidavit is based on your affiant’s participation in the
| investigation as well as information provided to your affiant by other local and federal law
enforcement agents. Because this affidavit is made for the limited purpose of establishing
probable cause to believe that ELIMAR ALICIA CHARDON SIERRA (“CHARDON”)
violated 47 U.S.C. § 223(a)(1)(E), your affiant has not recited each and every fact known to

your affiant as a result of this investigation.
FACTS SUPPORTING PROBABLE CAUSE

3. On February 14, 2019 FBI agents received information regarding harassing phone messages
left on the chambers voicemail of the Honorable Laura Swain, a United States District Judge

in the Southern District of New York; Judge Swain’s chambers are located in the State of

1
New York. In the voicemails, the caller identified herself as “Alicia” and provided her
telephone number.

. “Alicia” was later identified as ELIMAR ALICIA CHARDON SIERRA (CHARDON),
CHARDON is a resident of San Juan, Puerto Rico and currently employed as an elementary
school teacher at the Instituto Loaiza Cordero in San Juan, Puerto Rico. CHARDON left the
harassing messages on February 5, 2019 at 0903, 1240 and 1246 hours. The telephone calls
were placed from Puerto Rico.

. During the first voicemail left at 0903 hours CHARDON rants to Judge Swain, periodically
raising her voice. She complains about Judge Swain “condemning the people of Puerto Rico”
and claims the Puerto Rican people are “hostages of your stupid government.” CHARDON
blames Judge Swain for “condemning” the Puerto Rican people to “40 years of slavery” ans
tells Judge Swain, “I hope you get mugged.”

. Inthe second voicemail left for Judge Swain at 1240 hours, CHARDON states: “did you know
Puerto Rico is a fucking territory of the United States?;” “did you know Judge that we have
no voice over our own destiny, you have our fucking lives in your fucking hands you
motherfucking bitch.” CHARDON claims the government “isn’t fixing shit” and asks Judge
Swain “why don’t you send those fucking politicians to jail goddamnit?” CHARDON states
later in the message: “I hope you die, I hope you die, I hope somebody gets into your home, I
hope you get robbed” before ending the call by saying “fuck you, fuck you and fuck you again
... [hope you die you motherfucking bitch.”

. In the third voicemail left for Judge Swain at 1246 hours, CHARDON continues ranting,

ao 66

stating: “you are no Judge, you are no Judge, you are no Judge, you make no justice;” “you
are no Judge, you are only a Misses. Mrs. Swain, you are nothing but an old lady.”
CHARDON also states muitiple times, “you should end up homeless, you should end up
homeless.” CHARDON also states numerous times throughout the recording, “I hope you
lose your health insurance, that’s what you deserve, to be in the streets.” CHARDON taunts
Judge Swain, asking “why don’t you move to Puerto Rico, you won’t you fucking coward.”
CHARDON tells Judge Swain “I hope you get homeless, I want you to feel the cold in the
streets;” and “I want you to have nowhere to go.” CHARDON continues on stating: “If you

a

believe in god I hope he punishes you;” “yeah do you believe in God? Do you? I don’t think

you do;” “Do you think yeah he’ll be happy, he’s a motherfucking psycho of course god will
be happy with this shit he’s a psycho just like you. Yeah Psycho bitch, yeah psycho bitch,
yeah psycho bitch;” “who’s a psycho bitch, who’s a psycho bitch.” CHARDON claims Judge
Swain “looks down on us, treating us like shit” and “you fuck us, you fuck us all, fuck you,
fuck you.” CHARDON taunts Judge Swain to come to Puerto Rico and states “we hate you,

33 6,

we fucking hate you;” “you’re a motherfucking bitch, you’re the worst, you’re a
motherfucking bitch, you’re a motherfucking bitch, die bitch die” and later states “I want you
dead.” CHARDON is heard saying: “What you going to do?” at least five times and then
states “what you going to do motherfucking bitch.” The recording cuts off with CHARDON
continuing to scream. |

. On February 20, 2019 FBI agents and Deputy U.S. Marshals conducted a non-custodial
interview of CHARDON. During the interview CHARDON confessed to calling Judge Swain
and leaving the above described voicemail messages from Puerto Rico. CHARDON reiterated
that she hated Judge Swain and hoped she would die. CHARDON also mentioned she would
kill the President of the United States if she had the opportunity to do so.

. Following the interview, CHARDON posted a message on Facebook stating: “I call Judge

Swain. I told her I hoped she died. The feds just interviewed me. I was waiting for them.”

A copy of the Facebook post in Spanish is below:

Me Elimar Alicia Chardén Sierra wee |
205-2

' Llamé Ee laj ez et M4 c )
: PRE EMC Mg ee

ro, Ware Cers ec UCa ae :
ate) tee Los estaba |
fare CULL

 

lealled Judge Swain. And | tedd hire: i wish fe died,
| Today | just got interviewed by the feds. | was waiting for you.
:  - Rigta tals rearsialicn
CONCLUSION

10. Based on the information above, your affiant submits that there is probable cause to believe
that ELIMAR ALICIA CHARDON SIERRA Title 47, United States Code, Section

223(a)(1)(E) (making repeated harassing telephone communications in interstate commerce).

I hereby declare, under penalty of perjury, that the foregoing is true and correct to the best of my

=

erald Cavis
pecial Agent
Federal Bureau of Investigation

knowledge.

Subscribed and sworn before me on the 21" day of February, 2019.

G

a
Hon. Byfeé J. McGiverin
United States Magistrate Judge

 
